EXHIBIT 10.2



LEASE AGREEMENT

        THIS LEASE AGREEMENT (the “Lease”), dated ___________________ 2004, is
between WM LIMITED PARTNERSHIP – 1998, d/b/a Wendy’s of Michigan, a Michigan
limited partnership whose address is 1971 East Beltline Avenue, N.E., Suite 200,
Grand Rapids, Michigan 49525 (“Lessee”), and
___________________________________________, a
_______________________________________________________________ whose address is
___________________________________________________________________(“Lessor”).


RECITALS:

        WHEREAS, Lessor owns certain real property and improvements, including a
“Wendy’s Old Fashioned Hamburgers” restaurant, located at
____________________________________
_____________________________________________, State of Michigan, as more
particularly described in Exhibit A attached hereto (the “Premises”); and

        WHEREAS, Lessor desires to lease the Premises to Lessee, and Lessee
desires to lease from Lessor the Premises, in accordance with the terms provided
herein.

        NOW, THEREFORE, in consideration of the rents to be paid and the mutual
promises set forth herein, Lessor and Lessee agree as follows:

         1.    PREMISES: In consideration of the representations, warranties,
covenants and conditions set forth herein, Lessor hereby leases to Lessee, and
Lessee hereby takes and leases upon the terms and conditions set forth herein,
the Premises described in Exhibit A, with a street address of
_______________________________________, together with all buildings,
structures, and other improvements and appurtenances now or hereafter
constructed or located thereon.

         2.    TERM:

             2.1   Commencement Date. The "Commencement Date" shall be
____________________.

             2.2   Initial Term. The initial term of this Lease, and the payment
of rent, shall commence on the Commencement Date, and shall continue thereafter
for twenty (20) years until _________________, unless sooner terminated as
provided herein.

             2.3    Lessee’s Options to Extend Initial Term. Lessee shall have
two options to extend the initial term of this Lease; the first option for an
additional period of ten (10) years for a possible extension until ___________,
20__, and the second option for an additional period of ten (10) years for a
possible extension until ___________, 20__. After the exercise of each option to
extend, all references in this Lease to the term shall be considered to mean the
term as extended, and all references to the termination or to the end of the
term shall be considered to mean the termination or end of the term as so
extended. Lessee’s right to said option is conditioned upon Lessee giving Lessor
written notice exercising the extension at least one hundred eighty (180) days
before the expiration of the initial term or applicable extension term.

            2.4    Lessee’s Franchise Agreement. Lessee shall retain the
exclusive right, with 30 days prior written notice, to terminate this Lease in
the event that Lessee’s franchise agreement relating to the Lessee’s operations
on the Premises expires or terminates.

         3.    RENTAL: During the term and any extensions thereof, Lessee agrees
to pay “Rent” as set forth in this Paragraph. Rent shall be paid to the Lessor
at the address above unless and until the Lessee is directed in writing to pay
at a different address.

            3.1    Base Rent: During the term of the Lease, “Base Rent” shall be
due from the Lessee in a fixed annual amount of $__________
(__________________________Dollars), payable in equal consecutive monthly
installments of $______ (___________________ Dollars). Base Rent shall be
payable in twelve (12) equal payments (each payment a “Monthly Rental”), due and
payable on the first day of each calendar month.

             3.2    Base Rent Adjustments: Upon each five year anniversary of
the Commencement Date during the initial term and any renewals thereof, the Base
Rent shall increase by five percent (5%) of the then current Base Rent (the
“Base Rent Adjustments”).

             3.3    Partial Months: In the event the commencement date of the
Monthly Rental hereunder is a day other than the first day of a month, Lessee
shall pay, upon said Commencement Date, a pro rata portion of the Monthly Rental
in the ratio that the number of days remaining in said fractional month bears to
the total number of days of such month. The final installment of said rental
shall be similarly prorated.

    4.    USE OF PREMISES:

             4.1    Use Allowed. The Premises shall be occupied by Lessee for
the operation of a Wendy's restaurant or any other lawful use.

            4.2    Use Restriction:

                      (a)    Nuisances. No use shall be made or permitted of the
Premises which shall constitute a nuisance.

                      (b)    Compliance with Laws. Lessee shall use its best
efforts to comply with all governmental rules, regulations, ordinances, statutes
and laws now in force or which may hereafter be in force pertaining to the
Premises and to Lessee’s use thereof. Should Lessee inadvertently violate any of
the same, Lessee shall, as soon as reasonably possible after discovery of any
such violation, take all measures reasonably necessary to comply with the law.

             4.3    Use Exclusive. If the Premises are located adjacent to a
contiguous development owned or controlled by Lessor (the “Development”), Lessor
hereby covenants to not sell or lease any other parcel within the Development to
another party having a similar concept or menu plan as Lessee’s.

    5.    LESSEE REIMBURSEMENTS: In addition to the Rent, Lessee shall pay the
following items, hereinafter called “Reimbursements”:

             5.1    Taxes. Lessee shall pay all real property taxes and general
and special assessments (“Real Property Taxes”) levied and assessed against the
buildings, other improvements, and land which constitute the Premises. Lessee
shall not be required to pay any municipal, county, state, or federal income or
franchise taxes of Lessor, or any municipal, county, state, or federal estate,
succession, inheritance, or transfer taxes of Lessor. Lessor shall use best
efforts to cause the assessor’s office to issue a separate tax bill for the
Premises, and Lessor may direct the taxing authority to send the statements
directly to Lessee.

             5.2    Contests. Lessee may, if it in good faith disputes the
validity or amount of any such tax or assessment, contest the same, but shall
indemnify and hold Lessor harmless with respect to any such action. Lessor
agrees that any contest or review initiated by Lessee as provided herein may be
maintained at the election of Lessee, in the name of Lessee, or in the name of
Lessor, or in the name of both Lessor and Lessee, and for that purpose Lessor
does hereby constitute Lessee as Lessee’s true and lawful attorney-in-fact,
which appointment shall be coupled with an interest and is irrevocable. Lessor
agrees to join in and fully cooperate with any such contest or review if
requested by Lessee or required by law or regulations, and further agrees to
execute and acknowledge such documents, instruments, assents and other papers as
may be required or necessary. The legal proceedings referred to in this
Paragraph which may be prosecuted by Lessee shall include appeals from any
judgments, decrees or orders and such review of determinations of any
administrative bodies and officers as may be deemed appropriate by Lessee. Any
refund or rebate obtained pursuant to such proceedings shall be paid in its
entirety to Lessee, unless the taxes challenged covered property in addition to
the Premises; in that event, any refund shall be paid first to Lessee to the
extent of its costs and expenses for contesting the taxes and to the extent the
refund or rebate relates to taxes previously paid (or to be paid) by Lessee, and
the balance of such refund allocated equitably among the other owners of the
parcel covered by such taxes.

             5.3    Insurance Premiums. Lessee shall pay the insurance premiums
on the Premises, the buildings, furniture, fixtures, equipment and other
improvements located thereon consistent with Paragraph 12. Lessor shall be named
as an additional insured on all such policies.

             5.4    Other Taxes. Except or otherwise specifically provided
herein, Lessor expressly agrees that Lessee shall not be obligated to pay any
income tax, profits tax, tax on rents, excise tax, inheritance tax, transfer
tax, estate tax, succession tax or franchise tax that may be levied against
Lessor’s interest in the Premises or that may be payable by or chargeable to
Lessor under any present or future law of the United States, the State of
Michigan, or any political subdivision thereof.

    6.    FURNITURE, FIXTURES & EQUIPMENT: Lessee (or its designee) shall, at
its cost and expense, place, install or maintain, the equipment, furniture and
fixtures as Lessee shall deem necessary or appropriate for the purpose of
carrying on business upon the Premises including, but not limited to, chairs,
tables, stoves, hoods, coolers, preparation areas and other restaurant related
items (the “Restaurant Equipment Package”). All of the Restaurant Equipment
Package shall, for the purpose of this Lease, be treated as personal property of
the Lessee, no matter how affixed, and at no time shall Lessor have any rights
therein until and unless granted by a written instrument subsequent to this
Lease, and executed by both Lessee and Lessor. Lessor shall execute waivers of
lien on said personal property, upon request of Lessee. Lessee shall pay any
personal property taxes assessed on the Restaurant Equipment Package or other
personal property.

    7.    SIGNAGE: Lessee may, at its sole cost and expense, install signage on
and about the Premises, including building signage, monument, directional and
pylon signs, informing the public of Lessee’s business names and other
commercial messages. For the purpose of this Lease, the signage shall be treated
as personal property of the Lessee, no matter how affixed, and at no time shall
Lessor have any rights therein until and unless granted by a written instrument
subsequent to this Lease, and executed by both Lessee and Lessor. Lessee shall
maintain all such signage in good condition and repair.

    8.    ALTERATIONS: During the term hereof, Lessee shall have the right to
make, at its sole cost and expense, such changes, alterations, improvements and
additions to the Improvements and Premises or any portion thereof as Lessee may
desire, and shall also have the right to install therein and replace such
fixtures, signs and equipment as it may deem advisable for the conduct of its
business, subject to the approval of all applicable governmental authorities,
which approvals shall be obtained by Lessee at its sole cost and expense. Any
such fixtures or equipment shall continue to be included as part of the
Restaurant Equipment Package.

    9.    REPAIRS AND UPKEEP:

             9.1    Lessor’s Responsibility. Lessor shall not be required or
obligated to make any changes, alterations, additions, improvements or repairs
in, on or about the Premises, the Improvements, or any part thereof, during the
term of this Lease.

             9.2    Lessee’s Responsibility. Lessee shall, at its sole cost and
expense, keep and maintain the Premises and all improvements (including
landscaping on the Premises) thereon in good order and repair, ordinary wear and
tear excepted. Lessee shall make any and all additions to or alterations or
repairs in and about the Premises and the improvements which they desire or
which may be required by all public laws, ordinances and regulations.

    10.    UTILITIES: During the term, Lessee shall pay for all water, natural
gas, electricity, sewer, telephone, trash removal services and all other
services and utilities supplied to the Premises. Throughout the term, Lessor
shall, upon Lessee’s request, grant to the utility companies providing utilities
such easements in, over and through the Premises and adjacent areas as may be
reasonably necessary to provide such utilities to Lessee.

    11.    INDEMNIFICATION:

             11.1    Indemnification of Lessor. Lessee will, in all events,
indemnify and save Lessor harmless from and against any and all claims, actions,
damages, liability and expense in connection with the loss of life, personal
injury, or damage to property arising from or out of any breach of this Lease or
any occurrence in, upon or at the Premises or the occupancy or use of same, or
any part thereof, by Lessee or its respective agents, contractors, employees,
sub-tenants, licensees, invitees or others, without limitation except for those
matters which stem directly from Lessor’s negligence, omissions or intentional
acts. In the event Lessor shall, with no fault on its part, be made a party to
any litigation commenced by or against Lessee, then Lessee shall protect and
hold Lessor harmless and pay all costs, expenses and reasonable attorney’s fees
paid or incurred by Lessor in connection with such litigation.

             11.2    Indemnification of Lessee. Lessor will, in all events,
indemnify and save Lessee harmless from and against any and all claims, actions,
damages, liability and expense in connection with the loss of life, personal
injury, or damage to property arising from or out of any breach of this Lease or
any occurrence in, upon or at the Premises or the occupancy or use of same, or
any part thereof, by Lessor or its respective agents, contractors, employees,
sub-tenants, licensees, invitees or others, without limitation except for those
matters which stem directly from Lessee’s negligence, omissions or intentional
acts. In the event Lessee shall, with no fault on its part, be made a party to
any litigation commenced by or against Lessor, then Lessor shall protect and
hold Lessee harmless and pay all costs, expenses and reasonable attorney’s fees
paid or incurred by Lessee in connection with such litigation.

    12.    INSURANCE:

             12.1    Policy Form and Evidence of Coverage. All policies of
insurance provided for herein shall be written as primary policies (naming
Lessor as an additional insured), and shall contain an endorsement requiring ten
days prior written notice to Lessor prior to cancellation or a change that
provides for less coverage, scope or amount of any such policy, and shall be
subject to such deductible amounts as Lessee deems reasonable. Upon request,
Lessee shall supply Lessor with a true and correct copy of all such policies or
a certificate of insurance reflecting the coverage. Notwithstanding anything to
the contrary contained in this Paragraph, Lessee’s obligations to carry
insurance as provided herein may be brought within the coverage of a so-called
“blanket” policy or policies of insurance carried and maintained by Lessee,
provided that such policy by its terms assigns to the Premises at least the
amount and scope of coverage required by this Paragraph.

             12.2    Liability Insurance. During the term, Lessee shall maintain
general liability insurance with a combined single limit for bodily injury and
property damage of not less than One Million Dollars ($1,000,000.00), naming
Lessor as an additional insured, containing cross-liability endorsements and
indemnifying Lessor and Lessee against liability for damage or injury to the
property or person (including death) of any person entering upon the Premises,
or any structure thereon, or any part thereof, and arising from the use and
occupancy thereof.

             12.3    Mutual Release. Lessor hereby releases and discharges
Lessee, its subtenants, licensees and their agents and employees of and from all
liability to Lessor and to anyone claiming by, through or under Lessor by
subrogation or otherwise on account of any loss or damage caused by or arising
out of any fire or other casualty, however caused. Lessee hereby releases and
discharges Lessor, and any other persons, firms and corporations having an
interest in the Premises, their agents and employees, of and from all liability
to Lessee and to anyone claiming by, through or under Lessee by subrogation or
otherwise on account of any loss or damage to the Restaurant Equipment Package,
signage and other property owned by Lessee caused by or arising out of any fire
or other casualty, however caused.

    13.    DESTRUCTION:

             13.1    Partial (i.e, more than 50%) or Total Destruction Covered
by Insurance. Except as otherwise provided in Paragraph 13.2 below, in the event
the Premises and Restaurant Equipment Package are at least fifty (50%) percent
damaged or partially or totally destroyed by fire or other perils covered by the
aforementioned fire and extended coverage insurance, Lessee at its option may
promptly and diligently, with the insurance proceeds, restore the Premises to
the condition existing prior to the occurrence of the fire or other peril. If
Lessee does not restore the Premises, the Lessee shall release and turn over to
Lessor insurance proceeds as a result of such damage, if any, net of the balance
due on any mortgage or other secured financing related to the Premises or
Restaurant Equipment Package, and cancel and terminate this Lease

             13.2    Partial or Total Destruction Within the Last Five Years. In
the event the Premises and Restaurant Equipment Package are damaged or destroyed
by any cause whatsoever during the last five (5) years of the term of this
Lease, or any extension thereof, Lessee, at its option, may (i) promptly and
diligently restore the Premises to the condition existing prior to the
occurrence of the fire or other casualty; or (ii) release and turn over to
Lessor insurance proceeds as a result thereof, if any, net of the balance due on
any mortgage or other secured financing related to the Premises or Restaurant
Equipment Package, and cancel and terminate this Lease.

             13.3    Partial Destruction (i.e., less than 50%). Except as
otherwise provided in Paragraph 13.2 above, in the event the Premises and
Restaurant Equipment Package are less than fifty (50%) percent damaged or
partially destroyed by fire or other perils covered by the aforementioned fire
and extended coverage insurance, Lessee shall, with the insurance proceeds,
restore the Premises to the condition existing prior to the occurrence of the
fire or other peril.

             13.4    Standard of Reconstruction. Any obligation of Lessee to
repair and/or restore the Premises and Restaurant Equipment Package pursuant to
this Paragraph shall be to repair or restore the same to the condition existing
prior to the occurrence of the fire or other peril, or in accordance with
Lessee’s then current prototype building specifications, subject to such
modifications as may be required by any governmental agency or authority having
jurisdiction.

             13.5    Abatement of Rent. In the event of repair, reconstruction
or restoration as herein provided, Rent shall be abated. However, Lessee may, at
its option, continue to operate its business on the Premises during any such
period to the extent reasonably practical from the standpoint of prudent
business management. In such event, rent shall be abated in proportion to the
percentage of the Premises or Improvements actually being utilized during the
abatement period.

    14.    CONDEMNATION:

             14.1    If the Premises, or any portion thereof, are taken under
the power of eminent domain, or sold under the threat of such power (all of
which shall be deemed a “condemnation”), this Lease shall terminate as to the
part taken as of the date the condemning authority takes possession, whichever
occurs first. If such taking renders the Premises no longer economically viable
for Lessee’s use, as reasonably determined by Lessee, then Lessee, at its
option, may terminate this Lease by giving 30 days written notice to Lessor.
Such determination to terminate shall be made within 180 days after the
condemning authority shall give notice to Lessee of having taken title or
possession to all or a portion of the Premises. Such termination shall not
affect the amount of the award given as a part of the condemnation.

             14.2    Should Lessee elect not to terminate the Lease, Rent will
be abated as follows: While any construction work is being completed, Monthly
Rent will be abated by a percentage equal to the percentage decrease of sales on
a monthly basis when compared to average sales in the same month in the prior
two years (“Interim Abated Rent”). The Interim Abated Rent shall remain
effective until the rehabilitation of the Premises is complete. Once the
Premises are rehabilitated, a permanent rent abatement will be determined twelve
months after completion of all rehabilitation, at which time Monthly Rent will
be decreased by a percentage equal to any percentage of decreased sales in the
twelve month period as compared to the average sales for the two years prior to
the taking (“Permanent Abated Rent”).

             14.3    Lessor and Lessee shall each have the right to make a claim
against the condemning authority for the amount of damages done to each of them
by any permanent taking. The proceeds from condemnation or transfer in lieu
thereof shall be allocated between Lessor and Lessee in accordance with
applicable law, except in the case of a temporary taking or interference with
access, which shall belong totally to Lessee.

    15.    LESSOR’S RIGHT OF ENTRY: Following reasonable prior notice, Lessee
shall permit Lessor and its agents to enter upon the Premises during Lessee’s
normal hours of operation (provided Lessor acts in such manner as not to
unreasonably interfere with operations) for the purpose of inspecting the same.

    16.    ASSIGNMENT AND SUBLETTING: With consent of the Lessor, which shall
not be unreasonably withheld, Lessee may transfer or assign this or any right or
interest hereunder, or sublet the Premises or any part thereof, but only
pursuant to the terms hereof. Any such assignment or sublease shall be subject
to all of the terms and conditions of this Lease. Lessee shall be solely
entitled to any and all consideration paid as part of such assignment. Provided
that assignee is of sound financial strength, Lessor shall release Lessee from
any further obligation created by this Lease. Notwithstanding the foregoing,
neither (i) a merger, consolidation or acquisition of Lessee or its parent
company on a corporate level; nor (ii) an assignment to an assignee whose
financial strength is of equal or greater value to that of Lessee; nor (iii) an
assignment to an affiliated corporation of Lessee, provided that any guarantor
of this Lease shall continue to be liable under its guaranty following such
assignment, shall be considered an assignment requiring Lessor’s consent, and
Lessor agrees to execute any reasonably necessary documents in such instance to
facilitate such transaction. In the event of an authorized assignment hereunder,
the Meritage Guaranty attached as Exhibit B shall be fully and completely
discharged and released upon such assignment.

    17.    BANKRUPTCY; INSOLVENCY: In the event a petition under the United
States Bankruptcy Code (11 U.S.C. §101 et seq.) is filed by or against Lessee,
Lessee agrees that the following shall apply:

             17.1   This Lease shall be construed as a lease of non-residential
real property.

             17.2    Lessee’s obligations under this Lease shall be continuing
in nature and shall be construed as arising from day-to-day from and after the
date upon which performance of each obligation first becomes due.

             17.3    The rent and other monetary obligations of Lessee due under
this Lease constitute the fair market rental value of the Leased Assets for
which Lessee will remain liable until Lessee vacates and surrenders the
Premises.

             17.4    All amounts which Lessee is obligated to pay under this
Lease constitute actual, necessary and reasonable expenses of preserving
Lessee’s bankruptcy estate for which Lessor shall be entitled to an
administrative expense priority claim pursuant to 11 U.S.C. §503(b)(1 )(A)
should Lessor exercise its option to pay such expenses upon Lessee’s default.

    18.    DEFAULT & REMEDIES:

             18.1    Monetary Default. In the event of a default on the part of
Lessee in the payment of any rent, taxes or assessments, as herein provided, and
the default continues for a period of twenty (20) days from and after the date
that such written notice is delivered to Lessee, Lessor shall have the right at
its election to enter upon the Premises and take possession thereof (subject to
the rights of any leasehold mortgagee and subtenants as hereinafter provided),
and this Lease and all rights of Lessee hereunder shall thereupon terminate,
without prejudice to the right of Lessor to bring suit for and collect all rent,
taxes, assessments or other amounts payable by Lessee which may have accrued up
to the time of Lessor’s exercise of such rights.

             18.2    Non-Monetary Default. In the event of a default by Lessee
under any of the covenants or agreements of this Lease other than failure to pay
rent, taxes or assessments, and if Lessor shall execute and deliver to Lessee
written notice specifying such default in reasonable detail, then unless within
ninety (90) days from and after the date that such notice is delivered to Lessee
and each mortgagee, Lessee or any mortgagee shall have commenced to remove or
cure such default and shall thereafter proceed with reasonable diligence to
completely remove or cure such default, Lessor shall have the right at its
election to exercise the right of entry upon the Premises and termination set
forth in Paragraph 18.1 above; provided, however, that if a mortgagee of
Lessee’s interest under this Lease shall in good faith and with the exercise of
reasonable diligence be unable to obtain such possession of the Premises by
foreclosure or otherwise as will permit it to commence to cure any default
covered by this Paragraph within the ninety (90) day notice period, and such
mortgagee within the said ninety (90) day notice period shall notify Lessor of
its inability to do so, then the time within which said mortgagee may commence
to cure such default shall be extended until in the exercise of good faith and
with reasonable diligence such mortgagee can obtain such possession, and
provided that mortgagee shall pay or cause to be paid all rent, taxes,
assessments, and other amounts payable by Lessee under the terms of this Lease.

             18.3    Other Default. If Lessee makes a general assignment for the
benefit of creditors or files a voluntary petition in bankruptcy, or if a decree
is entered involuntarily adjudicating Lessee a bankrupt and such decree is not
dissolved within ninety (90) days, or if a receiver shall be appointed for all
the property of Lessee and shall not be discharged within ninety (90) days,
then, any such action shall constitute a default by Lessee and, subject to the
notice requirements set out in Paragraph 18.2 above and the rights of a
mortgagee as provided in this Lease, Lessor may give such notice and terminate
this Lease; provided, however, that no such act or event shall constitute a
default hereunder or permit the termination of this Lease as long as the payment
of all rents and the other obligations to be performed by the Lessee shall be
performed by Lessee or any party claiming under or acting on behalf of Lessee.

             18.4    Upon Election to Terminate. Should Lessor elect to
terminate this Lease following an uncured event of default, Lessor shall be
entitled to recover from Lessee as damages such amounts as the law allows,
including reasonable attorney’s fees. Notwithstanding the foregoing, the maximum
allowable recovery by Lessor shall be the present value of the remaining rentals
for the then applicable term, without the exercise of options, utilizing a
discount factor of the greater of (i) the applicable post-judgment default rate
of interest in the locale of the Premises; or (ii) eighteen (18%) percent.

             18.5    Defaults Requiring Longer Period to Cure. Notwithstanding
any other provisions of this Paragraph, Lessor agrees that if the default
complained of, other than for the payment of monies, is of such a nature that
the same cannot be cured within the periods specified above, then such default
shall be deemed to be cured if Lessee within such period shall commence the
curing thereof and shall continue thereafter with all due diligence to cause
such curing and does complete the same with the use of such diligence.

             18.6    Rights Cumulative; No Waiver. All rights, options and
remedies of Lessor and Lessee contained in this Lease shall be construed and
held to be cumulative, no one of them shall be exclusive of the other, and
Lessor and Lessee shall have the right to pursue anyone or all of such remedies
or any other remedy or relief which may be provided by law or in equity. No
waiver of any default of either party hereunder shall be implied from any
acceptance by the other party hereto of any rent or other payments due hereunder
or any omission by the other party hereto to take any action on account of such
default if such default persists or is repeated, and no express waiver shall
affect default other than as specified in said waiver. The consent or approval
by either party to or of any act by the other party requiring the first party’s
consent or approval shall not be deemed to waive or render unnecessary the
second party’s consent or approval to or of any subsequent similar acts by the
first party.

             18.7    Default By Lessor. In the event of default by Lessor
pursuant to its obligations under this Lease, Lessee shall be entitled to
recover from Lessor such damages as the law allows, including specific
performance, in addition to reasonable attorney’s fees and all costs incident to
litigation.

    19.    REMOVAL: Except as otherwise provided in this Lease, upon the
expiration of the term of this Lease, or upon any earlier termination hereof,
Lessee shall quit and surrender possession of the Premises to Lessor in the same
condition as upon completion of construction or remodeling of the improvements,
together with all subsequent additions thereto and alterations and replacements
thereof, reasonable wear and tear and damage from fire or other casualty
excepted. Before surrendering possession of the Premises as aforesaid, Lessee
may, without expense to Lessor, remove or cause to be removed from the Premises
all signs, furnishings, equipment, trade fixtures, merchandise, Restaurant
Equipment Package or such other personal property of Lessee installed or placed
therein, and shall, at Lessee’s sole cost and expense, repair all damage to the
Premises caused by such removal.

    20.    PAYMENTS AND NOTICES: All rents and other sums payable by Lessee to
Lessor hereunder shall be paid to Lessor at its address set forth below, or at
such other place as Lessor may hereafter designate in writing. Any notice to be
given or other document to be delivered by either party to the other hereunder
may be delivered or by facsimile, personal delivery, express documentable
delivery (such as Federal Express), or by certified mail, return receipt
requested and postage prepaid, and addressed as follows:

If to Lessor: ______________________________
______________________________
______________________________


If to Lessee: Wendy’s of Michigan
Attn: Vice President & General Counsel
1971 East Beltline Avenue, N.E., Suite 200
Grand Rapids, Michigan 49525


             Either party hereto may from time to time, by written notice to the
other, served in the manner herein provided, designate a different address.

    21.    HOLDING OVER: In the event Lessee shall hold over after the
expiration of term hereof, such holding over shall be construed to be a tenancy
from month-to-month and shall be governed by the terms, conditions and covenants
contained in this Lease.

    22.    FORCE MAJEURE: Each date by which an obligation hereunder must be
satisfied, shall be extended by the number of days during which the satisfaction
of such obligation is necessarily delayed by strikes, lockouts, labor unrest,
civil strife, riots, war, natural disasters, action of the elements,
unavailability of materials or supplies, or other events beyond the control of
the party required to perform, but nothing contained in this Paragraph shall be
deemed to affect in any way Lessee’s obligations with respect to rental and
other charges payable pursuant to this Lease after such rental and other charges
have first commenced to accrue.

    23.    QUIET POSSESSION: Lessor covenants that it owns the Premises in fee
simple, that it has full right to make this Lease, and that if and so long as
Lessee shall not be in default under the provisions of this Lease, Lessee shall
quietly hold, occupy and enjoy the Premises, in accordance with the provisions
hereof, throughout the term, without hindrance, ejection, or molestation by
Lessor or any party claiming under Lessor or otherwise.

    24.    SUBORDINATION BY LESSOR AND LESSEE:

             24.1    Lessee’s Subordination. Lessor hereby expressly reserves
the right, at its option, to place encumbrances against the Premises superior in
lien and effect to this Lease, without affecting in any way Lessee’s obligations
under this Lease, and Lessee agrees to execute such separate subordination
agreements with respect to such liens and encumbrances as the lender or its
title insurer shall reasonably require; provided, however, that any such lender
shall first covenant in writing that in the event of foreclosure or sale under
power of sale by or through the lender or its assigns, this Lease and Lessee’s
quiet possession of the Premises will not be disturbed or affected and this
Lease shall remain in full force and effect so long as Lessee is not in default
hereunder.

             24.2    Lessor’s Subordination. Lessee shall have the right from
time to time to subordinate this Lease, the Restaurant Equipment Package, the
signage or any other Lessee interest or personal property hereunder in favor of
a lender or lessor of equipment, and Lessor agrees to execute such documents as
may reasonably be required to accomplish this subordination.

    25.    ESTOPPEL CERTIFICATE: Lessor and Lessee each agree, within ten (10)
days after receipt of written request by the other party, to execute,
acknowledge and deliver to and in favor of the requesting party, an Estoppel
Certificate stating: (a) whether this Lease is in full force of effect; (b)
whether this Lease has been modified or amended and if so, identifying and
describing each such modification or amendment; (c) the date to which rent and
other charges have been paid; (d) whether such party knows of any default on the
part of the requesting party or has any claim against the requesting party and,
if so, specifying the nature of such default or claim; (e) that Lessee is in
possession of the Premises; (f) whether or not there are then existing any
setoffs or defenses against enforcement of any right or remedy of the requesting
party, or any duty or obligation of the other party hereunder; and (g) any
matters relating to the status of this Lease that the requesting party asks to
be confirmed.

    26.    MORTGAGE OF LEASEHOLD:

             26.1    In General. In addition to any other right herein granted,
Lessee shall have the right, without any consent on the part of the Lessor, to
convey, encumber and grant a lien or security interest in (a) its leasehold
interest in and to the Premises or any part thereof (including any rights of
first refusal, access rights, business value, utility easements and other rights
of way), (b) its rights and interests in and to all improvements now existing or
hereafter constructed or placed thereon, and (c) its trade fixtures, signs,
equipment, Restaurant Equipment Package, and other personal property hereunder,
and to assign this Lease or any interest therein as collateral for any mortgage
or mortgages; but any and all such conveyances, mortgages, or assignments shall
be subject to this Lease and the right, title and interest of Lessor in the
Premises. If any such leasehold mortgage shall be foreclosed or the leasehold
estate sold under any power contained therein, the leasehold mortgagee or other
purchaser at such sale shall immediately succeed to all rights of Lessee
hereunder. If Lessee or any leasehold mortgagee shall notify Lessor in writing
of such mortgagee’s interest in the Premises and shall at the same time furnish
Lessor with the address to which copies of notices are to be sent to the
mortgagee, Lessor will thereafter send to such mortgagee at the address so
given, a copy of any and all notices which the Lessor may from time to time give
to or serve upon the Lessee under and pursuant to the terms and provisions of
this Lease, and no such notice to the Lessee shall be effective unless a copy
thereof is also served upon the mortgagee in such manner. Such mortgagee may at
its option at any time before the rights of the Lessee shall have been forfeited
to Lessor, or within the time permitted for curing or commencing to cure
defaults as herein provided, pay any of the rents due, make any deposits, or do
any other act or thing required of Lessee by the terms of this Lease, to prevent
the forfeiture hereof. A leasehold mortgagee shall not become personally liable
for any of the Lessee’s obligations under this Lease unless and until such
mortgagee becomes the owner of the leasehold estate by foreclosure, assignment
in lieu of foreclosure or otherwise, and thereafter such mortgagee shall remain
liable for such obligations only so long as it remains the owner of the
leasehold estate. If the leasehold mortgagee should become owner of the
leasehold estate, such mortgagee may assign the Lease without any consent on the
part of Lessor being required.

             26.2    Notices to and Consent of Leasehold Mortgagees. In the
event any such leasehold mortgage is made by Lessee and Lessor is given notice
thereof as above provided, then, unless otherwise agreed to by Lessee in
writing, so long as any such leasehold mortgage remains outstanding and
unsatisfied of record, no material modification or amendment hereof, waiver of
any right hereunder, or any surrender, acceptance of surrender or cancellation
hereof by Lessee shall be of any force or effect unless approved or consented to
in writing by the leasehold mortgagee; and all such acts shall be null and void
if done during the term of the mortgage without such approval or consent.

    27.    RECORDING: This Lease shall not be recorded, but Lessor and Lessee
agree to execute a short form memorandum of this Lease, in recordable form,
which may thereafter be recorded by Lessor or Lessee.

    28.    SCOPE OF THE AGREEMENT: This Lease is and shall be considered to be
the only agreement between the parties regarding the subject matter hereof. All
prior negotiations and oral agreements by either party are merged and included
herein.

    29.    AMENDMENT OF LEASE: No amendment or other modification of this Lease
shall be effective unless in writing and signed by all parties hereto.

    30.    COMMISSIONS: Lessor and Lessee each represent and warrant to the
other that they have employed no broker, finder or other person in connection
with the transactions contemplated under this Lease which might result in the
other party being held liable for all or any portion of a commission hereunder.
Lessor and Lessee each hereby agree to indemnify and hold the other free and
harmless from and against all claims and liability arising by reason of the
incorrectness of the representations and warranties of this Paragraph,
including, without limitation, reasonable attorney’s fees and court costs.

    31.    CONSTRUCTION AND EFFECT: Time is of the essence of this Lease. All
headings herein are used only for the purpose of convenience and shall not be
deemed to contain or limit the subject matter of the provisions hereof, nor be
considered in the construction thereof. Each and all of the obligations,
covenants and conditions contained herein shall inure to the benefit of and be
binding upon and enforceable against, as the case may require, the successors
and assigns of Lessor and Lessee. In the event more than one party executes this
Lease as Lessor or Lessee, the obligations of such Lessors or Lessees hereunder
shall be joint and several. Whenever it is herein provided that Lessee is
required to procure Lessor’s written permission, consent or approval, Lessor
shall not unreasonably withhold such permission, consent or approval, and
Lessor’s failure to respond in writing to Lessee’s request within ten days from
the date of Lessee’s request shall constitute an unqualified and irrevocable
permission for, consent to and/or approval of the matter so requested and
described by Lessee. Any demand for increased rental shall be deemed
unreasonable.

    32.    RIGHT OF FIRST REFUSAL: In the event that at any time during the
initial term or any extension of the term permitted hereunder, Lessor shall
elect to sell or transfer all or any portion of the Premises to a third party,
Lessee, or its assigns, are hereby given the right of first refusal to purchase
the same in accordance with the procedures hereinafter set forth. In the event
Lessor shall secure a firm offer in contract form executed by any purchaser,
said offer shall be submitted to Lessee, in writing, and the latter shall have
thirty (30) days from the date of receipt of said notice in which to meet the
terms of said purchase as set forth in said contract. In the event Lessee shall
not have notified Lessor in writing of its election to purchase the Premises
within the thirty (30) day period, then Lessor shall have the right to sell the
Premises upon the terms and conditions set forth in said notice to the purchaser
designated therein. In the further event Lessee shall fail to comply with the
terms of said offer to purchase within the periods therein provided, Lessor
shall have the right to sell the Premises to the purchaser designated in the
original contract. In the event Lessor shall not thereafter consummate said
sale, then the first right of refusal herein shall continue in full force and
effect with respect to any future contemplated sales or, in the event such sale
shall be consummated, said first right of refusal shall continue in full force
and effect with respect to any subsequent sales contemplated by the new owners,
and the same notice requirements shall apply. In the event Lessee, or its
assigns, shall elect to purchase upon the terms contained in said notice, then
Lessee shall consummate said purchase in accordance with the terms, and Lessor
shall convey the Premises executing good and sufficient warranty deed acceptable
for title insurance by an American Land Title Association approved title
insurer, free and clear of all liens and encumbrances, except those of record or
which an accurate and complete survey of the Premises would disclose and which
are acceptable to Lessee.

    33.    ENVIRONMENTAL MATTERS:

             33.1    Warranties and Covenants. Lessee shall at all times comply
with applicable local, state and federal laws, ordinances and regulations
relating to Hazardous Substances. Lessee shall at its own expense maintain in
effect any permits, licenses or other governmental approvals, if any, required
for Lessee’s use of the Premises. Lessee shall make all disclosures required of
Lessee by any such laws, ordinances and regulations, and shall comply with all
orders, with respect to Lessee’s use of the Premises, issued by any governmental
authority having jurisdiction over the Premises. Lessor shall make all
disclosures required of Lessor by any such laws, ordinances and regulations, and
shall comply with all orders issued by any governmental authority having
jurisdiction over the Premises, and take all action required of such
governmental authorities to bring the Premises into compliance with all laws,
rules, regulations and ordinances relating to Hazardous substances and affecting
the Premises.

             33.2    Hazardous Substances. As used in this Lease, the term
“Hazardous Substances” means any hazardous or toxic substances, materials or
wastes, including, but not limited to, those substances, materials, and wastes
listed in the United States Department of Transportation Hazardous Materials
Table (49 CFR 172.101) or by the Environmental Protection Agency as hazardous
substances (40 CFR Part 302); Hazardous Chemicals as defined in the OSHA Hazard
Communication Standard: Hazardous Substances as defined in the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. 9601, et. Seq;
Hazardous Substances as defined in the Toxic Substances Control Act, 15 U.S.C.
26012671; and amendments to all such laws and regulations thereto, or such
substances, materials and wastes which are or become regulated under any
applicable local, state or federal law.

    34.    FRANCHISE: Lessor acknowledges that Lessee will initially operate the
Premises pursuant to a franchise agreement under which Wendy’s International is
the franchisor and the Lessee is franchisee. Lessee shall maintain the franchise
agreement and its franchise rights to operate a Wendy’s Old-Fashioned Hamburger
restaurant on the Premises. In order to induce Wendy’s International to grant
the franchise to Lessee, Lessor agrees that if (i) Lessee fails to cure any
default or breach by Lessee hereunder, (ii) the period to cure or remedy has
past, and (iii) the Lessor will not take any action to cure the default or
breach, then Lessor shall provide notice to Wendy’s International which shall
thereupon have the right (but shall have no obligation) to: (a) cure or remedy
such default or breach such that the default or breach no longer exists, or (b)
acquire by assignment from Lessee the leasehold estate and assume all
obligations thereunder including those arising prior to the date of such
assumption. Lessor acknowledges that “Wendy’s Old Fashioned Hamburgers
Restaurant” and “Wendy’s” are registered trademarks owned exclusively by Wendy’s
International, and that Lessor has no right to use the “Wendy’s Old Fashioned
Hamburgers Restaurant” and “Wendy’s” trademarks without the specific written
permission of Wendy’s International or its duly authorized franchisee.

    35.    GUARANTY: Upon the Commencement Date, Lessee shall ensure the
execution of the Guaranty attached hereto as Exhibit B.

        IN WITNESS WHEREOF, Lessor and Lessee have executed this Lease on the
date below their signatures.

LESSOR:


——————————————
a —————————————

——————————————
By:—————————————
Its:—————————————
Date:————————————

LESSEE:

WM LIMITED PARTNERSHIP -- 1998
a Michigan limited partnership


By:——————————————
Robert E. Schermer, Jr., President
RES Management, LLC -- General Partner
Date:——————————————


--------------------------------------------------------------------------------


EXHIBIT A


LEGAL DESCRIPTION OF THE PREMISES

--------------------------------------------------------------------------------


EXHIBIT B


MERITAGE GUARANTY

        In consideration of the execution of the Lease between WM LIMITED
PARTNERSHIP – 1998 (“Lessee”), and
___________________________________________________________ (“Lessor”), dated
________________________, 2004, and in order to induce Lessor to enter the
Lease, the undersigned does guarantee to the Lessor the payment (when due) and
the performance of all obligations of Lessee under the terms of the Lease. The
undersigned does further agree to reimburse Lessor for all costs and other
expenses incurred by Lessor, if any, in the collection of the guaranteed amount
and in the enforcement of this Guaranty.

Dated: _______________, 2004 Meritage Hospitality Group Inc.,
     a Michigan corporation


BY: ——————————————
Its:——————————————
